Citation Nr: 0321021	
Decision Date: 08/21/03    Archive Date: 09/02/03

DOCKET NO.  99-22 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been presented to 
reopen a previously-denied claim for entitlement to service 
connection for residuals of a left wrist injury.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel

INTRODUCTION

The veteran served on active duty with the United States Army 
from January 1947 to August 1948 and with the United States 
Marine Corps from January 1951 to January 1952.

This appeal was previously before the Board of Veterans' 
Appeals (Board) in June 2002, when it was remanded to comply 
with the veteran's request for a hearing before a Veterans 
Law Judge.  Such a hearing was held via video conference in 
November 2002, before the undersigned Acting Veterans Law 
Judge.  

During the hearing on appeal, the veteran presented a 
statement from a friend in support of his claim.  He 
submitted the statement into the record with a signed 
statement waiving original RO review of this new documentary 
evidence.


FINDINGS OF FACT

1.  The RO denied a claim for service connection for a left 
wrist disability in an unappealed March 1956 rating decision.  

2.  Additional evidence submitted since the RO's 1956 final 
decision is new and material inasmuch as the veteran has 
presented additional evidence demonstrating the left wrist 
injury during service.

3.  The veteran's currently-shown left wrist disability, 
including traumatic arthritis of the left wrist and a non-
united scaphoid bone can be related to an inservice fracture 
of the left wrist.





CONCLUSIONS OF LAW

1.  The RO's March 1956 decision declining to reopen the 
claim for service connection for a left wrist disability is 
final.  38 U.S.C.A. § 5108 (West 2002).

2.  The evidence added to the record subsequent to the RO's 
March 1956 decision declining to reopen a claim for service 
connection for a disability of the left wrist is new and 
material evidence; therefore the claim is reopened.  38 
U.S.C.A. §§ 1110, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2002).

3.  Service connection for residuals of a left wrist 
fracture, including traumatic arthritis of the left wrist and 
a non-united scaphoid bone is warranted.  38 U.S.C.A. § 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Shortly following his discharge from service, the veteran 
filed a claim for entitlement to service connection for a 
disability of the left wrist.  The RO denied the claim in 
March 1956 on the basis that a disability of the left wrist 
had not been shown upon the report of the general medical 
examination which the veteran underwent in conjunction with 
his discharge in January 1952.  

The veteran attempted to reopen the claim in March 1999.  The 
RO declined to reopen the claim by rating decision of July 
1999.  The veteran perfected a timely appeal to the Board.

Review of the veteran's service medical records shows that 
upon entrance into the Marine Corps in January 1951, he 
underwent a routine general medical examination during which 
his bones and joints were deemed to have been normal and he 
was overall judged to have been free from defects.  A brief 
notation dated June 19, 1951, shows that he had a complaint 
involving his left wrist, which apparently was judged not to 
require any treatment, and he was released to duty.  An X-ray 
report dated August 10, 1951, shows that the veteran's left 
wrist had absorptive changes and mild sclerosis of the 
margins.  The radiologist noted that it had the appearance of 
an old fracture of the carpal navicular.  A subsequent X-ray 
study was taken on September 11, 1951 and interpreted as 
showing no change in the left wrist, with an old ununited 
fracture of the carpal navicular.  The report of the general 
medical examination conducted in conjunction with his 
discharge from service contains the following narrative 
statement:  

The examinee volunteers the information 
that his left wrist is painful to the 
extent that he is sometimes unable to 
continue work.  He also states that this 
disability was incurred in the service 
and that he has made application for 
pension.  Dorsiflexion is limited by 10 
degrees on the left.

An October 1955 medical report reflects the veteran's history 
of having fallen out of a tree and injured his left wrist 
during service, along with the diagnosis of a possible old 
sprain of wrist.  

This evidence has been contained in the record since the 
initial denial of service connection in March 1956.  In 
support of his attempt to reopen the claim, the veteran has 
submitted a statement from a friend who remembered the 
veteran injuring his left wrist in service and remembered 
visiting the veteran and seeing him wearing a bandage on his 
left hand.  He also presented sworn testimony in support of 
his claim at a video conference hearing in November 2002.  He 
testified that he had never sustained injury to the left 
wrist prior to the fall in service, that he had experienced 
pain in the wrist since the initial injury, and that he 
currently has arthritis in the wrist.

In connection with the veteran's claim, the RO provided him 
with a VA compensation examination in April 2000.  According 
to the report of the examination, the veteran had pain on 
motion of the left wrist and pain on pressure over the distal 
portion of the radius.  An X-ray study taken during the same 
visit was interpreted as showing traumatic arthritis of the 
left wrist and a nonunion fracture of the scaphoid bone.

The RO has determined that the veteran has not submitted new 
and material evidence sufficient to reopen a previously 
denied claim for service connection for a nervous disorder.  
The Board has an obligation to make an independent 
determination of its jurisdiction regardless of findings or 
actions by the RO.  Rowell v. Principi, 4 Vet. App. 9, 15 
(1993); Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 
F.3d 1380 (Fed. Cir. 1996).  

As a general rule, once a claim has been disallowed, that 
claim shall not thereafter be reopened and allowed based 
solely upon the same factual basis.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2002).  However, if the claimant 
can thereafter present new and material evidence of the 
previously disallowed claim, then the claim shall be reopened 
and the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108 (West 2002).

Evidence is new when it is not merely cumulative or redundant 
of other evidence previously of record.  Material evidence is 
evidence which bears directly and substantially upon the 
specific issue at hand, and which by itself or in connection 
with evidence previously assembled, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a) (2002); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  Evidence is presumed 
credible for the purposes of reopening unless it is 
inherently false or untrue.  Duran v. Brown, 7 Vet. App. 216, 
220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The evidence relied upon in reopening the claim must be both 
new and material.  Smith v. West, 12 Vet. App. 312 (1999).

Following our review of the evidence of record, the Board 
holds that the veteran's testimony, in conjunction with the 
statement from his friend and the report of the April 2000 VA 
examination, constitute new and material evidence sufficient 
to reopen his claim for service connection.  These pieces of 
evidence were not previously of record; therefore they are 
new.  Furthermore, they bear directly and substantially upon 
the specific issue at hand, and are so significant that they 
must be considered in order to fairly decide the merits of 
the claim.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty during a period of active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  The claimant bears the 
burden to present and support a claim of benefits.  38 
U.S.C.A. § 5107(a) (West 2002).  In evaluating service 
connection claims, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002).

A veteran is presumed to be in sound condition when examined 
and accepted into the service except for defects or disorders 
noted when examined and accepted for service or where clear 
and unmistakable evidence establishes that the injury or 
disease existed before service.  38 U.S.C.A. § 1111 (West 
2002); 38 C.F.R. § 3.304(b) (2002); Crowe v. Brown, 7 Vet. 
App. 238 (1994).

In Crowe, the U.S. Court of Veterans Appeals (Court) 
indicated that the presumption of soundness attaches only 
where there has been an induction medical examination, and 
where a disability for which service connection is sought was 
not detected at the time of such examination.  The Court 
noted that the regulation provides expressly that the term 
"noted" denotes only such conditions as are recorded in 
examination reports, and that history of pre-service 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions.  38 C.F.R. 
§ 3.304(b)(1).  Crowe, 7 Vet. App. at 245.

Because the report of the general medical examination 
conducted when the veteran was inducted into his second 
period of service indicates that his bones and joints were 
deemed to have been normal at that time, the veteran must be 
accorded the presumption of soundness upon entry into service 
under law.  Viewed in this context, the service medical 
records are most easily interpreted as showing that the 
veteran complained of wrist pain when he fell out of a tree 
in June 1951 for which he reported to the dispensary, but did 
not apparently have symptoms warranting treatment and 
warranted a return to duty.  He continued to have pain and 
went to the dispensary again in August 1951.  An X-ray was 
taken which showed absorptive changes and mild sclerosis and 
was interpreted as reflecting a fracture.  A month later in 
September, he again complained of pain in the wrist and 
another X-ray showed an old ununited fracture of the carpal 
navicular.  He again complained of problems in his wrist upon 
his discharge examination and the examiner noted he had 
limited dorsiflexion at that time.  

The veteran's hearing testimony is deemed helpful to the 
Board and credible insofar as it comports with the medical 
evidence of record.  See Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991).  His testimony fills in the gaps of the 
incomplete story reflected in his service medical records.  
The statement from his long-time friend likewise fills in 
some of the gaps and corroborates the fact that the veteran 
was wearing a bandage on his left hand shortly after the 
injury.  The April 2000 VA examination confirms that the 
veteran currently has residuals of an injury to the left 
wrist, consisting of traumatic arthritis and a nonunion 
fracture of the scaphoid bone.  [According to STEDMAN'S MEDICAL 
DICTIONARY 1575 (26th ed. 1995), "scaphoid" and "navicular" 
are synonymous terms for the same bone in the wrist.] 

Thus, following a review of all the evidence of record, the 
Board concludes that the evidence supports a grant of service 
connection for residuals of a left wrist fracture, including 
traumatic arthritis and nonunion of the scaphoid bone.  The 
benefit sought is granted.




ORDER

Service connection for residuals of a left wrist fracture, 
including traumatic arthritis and nonunion of the scaphoid 
bone is granted.




	                        
____________________________________________
	T. MAINELLI
	Acting Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

